UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54319 LIFELOC TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Colorado 84-1053680 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 12441 West 49th Ave., Unit 4 Wheat Ridge, Colorado 80033 (Address of principal executive offices) (303) 431-9500 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesoNox* * The registrant is a voluntary filer of reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, and has filed all such reports during the preceding 12 months. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso Nox Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Common Stock, no par value 2,432,416 Shares (Class) (outstanding at May 7, 2014) LIFELOC TECHNOLOGIES, INC. FORM10-Q For the Three Months Ended March 31, 2014 INDEX Page Number PARTI. FINANCIAL INFORMATION 3 ITEM 1 FINANCIAL STATEMENTS (UNAUDITED) Condensed Balance Sheets as of March 31, 2014 (Unaudited) and December 31, 2013 3 Condensed Statements of Income (Unaudited) for the three months ended March 31, 2014 and 2013 4 Condensed Statements of Cash Flows (Unaudited) for the three months ended March 31, 2014 and 2013 5 Notes to Condensed Financial Statements (Unaudited) 6 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 9 ITEM 4 CONTROLS AND PROCEDURES 11 PARTII. OTHER INFORMATION 12 ITEM 1 LEGAL PROCEEDINGS 13 ITEM 2 RISK FACTORS 13 ITEM 3 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 13 ITEM 4 DEFAULTS UPON SENIOR SECURITIES 13 ITEM 5 MINE SAFETY DISCLOSURES 13 ITEM 6 EXHIBITS 13 SIGNATURE 14 2 PART IFINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS LIFELOC TECHNOLOGIES, INC. Condensed Balance Sheets ASSETS March 31, December 31, CURRENT ASSETS: (Unaudited) Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Income taxes receivable Deferred taxes Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT, at cost: Production equipment Office equipment Sales and marketing equipment Purchased software Less accumulated depreciation ) ) Total property and equipment, net OTHER ASSETS: Technology licenses, net - Patents, net Deferred taxes, long term Deposits and other Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Customer deposits Accrued expenses Deferred revenue, current portion Reserve for warranty expense Total current liabilities DEFERRED REVENUE, net of current portion COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Common stock, no par value; 50,000,000 shares authorized, 2,432,416 shares outstanding at both March 31, 2014 and December 31, 2013 Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. 3 LIFELOC TECHNOLOGIES, INC. Condensed Statements of Income (Unaudited) Three Months Ended March 31, REVENUES: Product sales $ $ Royalties Total COST OF SALES GROSS PROFIT OPERATING EXPENSES: Research and development Sales and marketing General and administrative Total OPERATING INCOME OTHER INCOME: Interest income Bad debt recovery Total NET INCOME BEFORE PROVISION FOR TAXES PROVISION FOR FEDERAL AND STATE INCOME TAXES ) ) NET INCOME $ $ NET INCOME PER SHARE, BASIC $ $ NET INCOME PER SHARE, DILUTED $ $ WEIGHTED AVERAGE SHARES, BASIC WEIGHTED AVERAGE SHARES, DILUTED See accompanying notes. 4 LIFELOC TECHNOLOGIES, INC. Condensed Statements of Cash Flows (Unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities- Depreciation and amortization Deferred taxes ) ) Reserve for warranty expense Changes in operating assets and liabilities- Accounts receivable ) ) Inventories ) ) Income taxes receivable Prepaid expenses and other ) Deposits and other ) ) Accounts payable Customer deposits ) Accrued expenses ) ) Deferred (expense) income ) Net cash (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) ) Purchase of patent ) ) Net cash (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Sale of common stock - Net cash provided from financing activities - NET (DECREASE) IN CASH ) ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ SUPPLEMENTAL INFORMATION: Cash paid for interest $
